DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,293,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations required of claims 1-10 of the instant application are claimed in claims 1-9, respectively, of U.S. Patent No. 11,293,479.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the male fitting is further comprised of a magnet or a suction cup from claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because reference number (122) from figure 3B does not represent a circular opening.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2 “2020, which” should be - - 2020, now US Patent No. 11,293,479, which - -.
Appropriate correction is required.


Claim Objections

Claims 1, 4 and 8 are objected to because of the following informalities:
Claim 1, line 5 “a base plate, said mating forming an opening” should be - - a base plate, forming an opening - -.
Claim 4, line 1 “wherein base plate” should be - - wherein the base plate - -.
Claim 8, line 1 “the spring mechanism” should be - - the spring connection mechanism - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al. (US Publication 2019/0285110).
Regarding claim 1, Garvey et al. discloses a clipping apparatus comprising: 
a first member comprising a first cavity and a first handle (see annotated Fig. 1); 
a second member comprising a second cavity and a second handle (see annotated Fig. 1); 
said first member and second member mated to a spring connection mechanism and a base plate, said mating forming an opening (see annotated Fig. 1); 
wherein when the first handle and the second handle are pushed inwards, a male fitting (60) is accepted into the opening and locked into the opening when the first handle and the second handle are released (see annotated Fig. 2 and Fig. 8).  
Regarding claim 6, Garvey et al. discloses, wherein the base plate is disengageable and rotatable (see annotated Fig. 1). 
Regarding claim 7, Garvey et al. further discloses, comprising a clip locking mechanism (see annotated Fig. 1).  
Regarding claim 10, Garvey et al. discloses, wherein the clipping apparatus is comprised of plastic, metal, or a combination of the two (see paragraph [0032], lines 1-4).


    PNG
    media_image1.png
    762
    712
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US Publication 2019/0285110), in view of Bowerman (US Patent No. 10,070,699 cited by applicant).
Regarding claim 2, Garvey et al. discloses the claimed invention except for the male fitting is a peg.  However Bowerman teaches the male fitting is a peg (206) (see Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the male fitting that is a peg in order to secure a clipping apparatus to the peg that is attached to a user item.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US Publication 2019/0285110), in view of Nakamura et al. (US Patent No. 4,991,806).
Regarding claim 3, Garvey et al. discloses the claimed invention except for the male fitting is further comprised of a magnet or a suction cup.  However Nakamura et al. teaches the male fitting is further comprised of a suction cup (1) (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the male fitting with a suction cup in order to secure a clipping apparatus to the male fitting and attach the male fitting to any smooth surface.

Allowable Subject Matter

Upon a timely filing of a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) to overcome the nonstatutory double patenting rejection indicated herein, and rewriting pending claims 4, 5, 8 and 9 to overcome the rejection(s), set forth in this Office action would be found allowable. Currently, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677